Dismissed and Memorandum Opinion filed January 21, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00564-CV
____________
 
DUSTIN DAVLIN, Appellant
 
V.
 
EMMA DAVLIN, Appellee
 

 
On Appeal from the 246th District
Harris County, Texas
Trial Court Cause No. 2008-43026
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 27, 2009.  On January 13, 2010, appellant
filed a motion to dismiss the appeal because the case has settled.   See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Frost, Boyce, and Sullivan.